DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a "computer-readable storage medium”, as recited in independent claim 14, lines 1-2, includes a computer readable storage medium embodied as a carrier wave. Carrier waves are an ephemeral transmission and do not fall within one of the four categories of patentable subject matter provided by 35 USC 101. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). It is suggested that the term “computer-readable storage medium” be changed to “non-transitory computer readable storage medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 11, 13, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou, et al. (US Pre Grant Publication No. 2015/0309894 A1).

Regarding claims 1, 7 and 14, Zhou discloses a packet forwarding method applied to a network device, the method comprising, a network device, (fig. 1, elements 120 or 130) comprising a memory, comprising instructions a processor coupled to the memory, the instructions when executed by the processor, cause the network device to (paragraph 0061) and a computer-readable storage medium, wherein the computer-readable storage medium stores a computer-readable instruction which, when executed by a processor, implement a method comprising (paragraph 0061):

a. receiving/receive a first packet with tunnel attribute information; and (The system of Zhou discloses border routers/network devices [fig. 1, elements 120 or 130] that contain two separate forwarding tables, the second table is the standard IP routing table/routing control table that is responsible for identifying and forwarding incoming flows that are not recieved with tunnel attribute information [paragraphs 0033-0034, traffic is identified into different traffic flows in the data center cloud [paragraph 0033] these flows are then sent to the border router which uses the second table/routing control decision table to route the flow based on the traffic flow]. The first table is the GRE Key-Nexthop Binding table [paragraph 0035] which is used for forwarding GRE tunneled traffic to prevent routing loops [0026, 0040, 0048]. In relevant part, the border router/network device may receive an incoming packet [i.e. first packet] from another border router via a GRE tunnel the first packet having a GRE Tunnel Key/Tunnel Attribute Information [paragraph 0045 – local interface at BR1 fails and a packet is redirected to BR2 using a GRE Tunnel Key [i.e. tunnel attribute information]. BR2 receives this packet [i.e. the first packet]]. The border router/network device uses the first VRF table/GRE Key-Nexthop Binding table to forward the packet only to a local interface, such as WAN2, based on the GRE Tunnel Key 400 [i.e. the routing table has at least one entry, key 400, wherein each next hop interface is a local outbound interface] [paragraphs 0045-0046; see also 0034-0040, note that 0026, 0040 makes clear that only local WAN interfaces are used for forwarding of the tunneled failover packets to prevent routing loops]. The first table/GRE Key-Nexthop Binding table may relate to dynamic multipoint virtual private networks and are therefore virtual routing tables for the virtual private network [paragraph 0042].)

b. forwarding the first packet based on a first virtual routing forwarding (VRF) table, wherein the first VRF table consists of one or more local routes, and each next-hop outbound interface of the one or more local routes is a local outbound interface. (Finally, the received first packet is forwarded via the VRF (paragraphs 0045-0046 and 0034-0040, see (a), supra). 

Regarding claims 6, 13 and 20, Zhou discloses the network device is a device connected to a plurality of virtual machines in a data center network. (Zhou discloses the network device is connected to a data center cloud (paragraph 0113) and among the devices it is connected to is a policy server running on multiple virtual machines (paragraph 0013).
Regarding claim 11, Zhou discloses the instructions further cause the network device to determine, based on a destination address of the first packet, a first route used to forward the first packet in the first VRF table, wherein the first route belongs to the one or more local routes and forward the first packet based on the first route. (Zhou discloses that the routing of all packets is determined based on the traffic flow table sent to the border router, which assigns the traffic flow to the packet and therefore all subsequent routing in the first and second VRF tables depends on the destination address of a packet [fig. 1, element 170; paragraphs 0028-0033]. For example, a first packet could be received at BR2, [fig. 2, element 130] classified into TF2 based on the destination IP address [fig. 1, element 170; paragraphs 0028-0033] and in the case of a fault on the TF2 main route it is assigned the GRE Key 400 [fig. 1, element 240] and is then sent to the claimed network device/first border router [fig. 1, element 120] which based on the first VRF table/GRE Key-Nexthop Binding table uses the GRE key 400 to determine to send to the first packet to the local outgoing interface WAN1 [see fig. 1, element 220] [note that since the GRE key 400 is based on the IP destination IP address the determination to forward based on the GRE key 400 is a determination based on a destination address of the first packet] [see paragraphs 0045-0046 and the independent claim, supra].)


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, et al. (US Pre Grant Publication No. 2015/0309894 A1) in view of Goldenberg, et al. (US Pre Grant Publication No. 2012/0207018 A1) and 

Regarding claims 2, 8 and 15, Zhou discloses before receiving the first packet, the method comprises generating the first VRF table based on a fact that an obtained route is a local route, the generation occurring at a policy server. (Zhou discloses that the network policy server generates the first VRF table/GRE Key-Nexthop Binding table based on obtained routes for the border routers including generating a local route for failover traffic [paragraph 0042- policy server learns of routes on the network; 0052, 0053, 0018-0019 – the learned routes are used to construct the first VRF table/GRE Key-Nexthop Binding table; paragraphs 0026, 0040 - the constructed first VRF table/GRE Key-Nexthop Binding table may use only local interfaces of the border router in failover scenarios and is therefore generated based on a fact that the obtained route is a local route].)
Zhou fails to disclose the generation could occur at the network device instead of a policy server. In the same field of endeavor, Goldenberg discloses the generation could occur at the network device instead of a policy server. (Goldenberg discloses that routing tables may be generated at a centralized network manager or at a local switch/router in accordance with the same rules [paragraph 0093].)
Therefore, since Goldenberg discloses local route generation, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the local generation of Goldenberg with the system of Zhou by having the border router/network device construct the first VRF table/GRE Key-Nexthop Binding table in accordance with the same rules that the policy server used. The motive to combine is to lower costs and improve reliability by removing the need for a central policy server that is central point of failure. 

Claims 3, 4, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, et al. (US Pre Grant Publication No. 2015/0309894 A1) in view of Shen, et al. (US Pre Grant Publication No. 2016/0112307 A1)

Regarding claims 3, 9, and 16 Zhou discloses obtaining the one or more local routes, the one or more routes existing in a second VRF table (Zhou discloses that the network policy server generates the first VRF table/GRE Key-Nexthop Binding table based on obtained routes for the border routers including generating a local route for failover traffic [paragraph 0042- policy server learns of routes on the network; 0052, 0053, 0018-0019 – the learned routes are used to construct the first VRF table/GRE Key-Nexthop Binding table; paragraphs 0026, 0040 - the constructed first VRF table/GRE Key-Nexthop Binding table may use only local interfaces of the border router in failover scenarios and is therefore generated based on a fact that the obtained route is a local route]. The local routes of the network devices/border routers are also present in a second VRF routing table [fig. 1, elements 230, 240 – the second routing table/routing control table has a route for TF2 to local interface WAN2/NH2; this route is also applied to key 400 in the first VRF table/GRE Key-Nexthop Binding Table which routes to NH2 or drops the packet; see also paragraphs 0045-0046; 0026, 0040- the WAN/NH2 route is a local route] The second table table may relate to dynamic multipoint virtual private networks and are is therefore a virtual routing table for the virtual private network [paragraph 0042].)
Zhou fails to disclose the routes are obtained from a second VRF table or that the routing table creation occurs in the network device. (i.e. Zhou discloses that the local route appears in both the first and second routing table but fails to disclose that one virtual routing table could be used to directly provide routing information for another virtual routing table. Zhou further discloses that the policy server not the network device/border router performs the routing table creation.) In the same field of endeavor, Shen discloses the routes are obtained from a second VRF table or that the routing table creation occurs in the network device. (The system of Shen discloses that the router using a routing table may formulate the routing table [paragraphs 0010-0011 and fig. 2 – the network element makes its own routing tables] and further discloses using the contents of one VRF table to create entries in another VRF table [paragraphs 0010-0011].)	Therefore, since the system of Shen discloses VRF routing table sharing, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the VRF sharing of Shen with the system of Zhou by having the first VRF routing table determine the local routes based on the contents of the second VRF routing table and performing routing determination in the network device. The motive to combine is to reduce overhead by allowing the first VRF table to be formed from the more basic already existing second VRF routing table and to reduce reliance on a central controller for route calculations to eliminate a single point of failure. 
Regarding claims 4, 10 and 17, Zhou discloses receiving a second packet without tunnel attribute information and forwarding the second packet based on a second VRF table, wherein the second VRF table comprises a plurality of routes, and the plurality of routes comprises the one or more local routes and at least one route whose next-hop outbound interface is a remote outbound interface. (Note that a remote route is being defined under the broadest reasonable interpretation as a tunneled route as a tunneled route bypasses routing or processing the interior encapsulated packet at intermediate devices and sends the packet to the remote device that is the endpoint of the tunnel, where it is de-encapsulated and forwarded again based on the inner header) (Zhou discloses a second VRF table [paragraphs  0026, 0040, 0042 and 0045-0046- see the parent claim, supra] and where the second VRF table includes local routes [fig. 2, element 230 route TF2 to WAN2/NH2; see also paragraphs 0038, 0042, 0045, 0046][paragraphs 0026 and 0040 the WAN2/NH2 interface is a local interface] and at least one remote encapsulated route to TF1 [fig. 2, element 230, route TF1, a tunneled route to BR1 for load sharing/meeting flow guarantees; paragraphs 0014, 0018, 0038]. A second packet could be received via the LAN2 interface, which is a non-tunneled interface and therefore does not have tunnel attribute information [fig. 2, element 130, LAN2; see also paragraph 0038] and could be routed based on membership in an appropriate traffic flow [fig. 2, element 230; see also paragraph 0038] where the traffic flows are identified based on the IP address [paragraph 0033].)

Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, et al. (US Pre Grant Publication No. 2015/0309894 A1) in view of Virtual eXtensible Local Area Network (VXLAN): A Framework for Overlaying Virtualized Layer 2 Networks over Layer 3 Networks (“VXLAN”) (M. Mahalingam, D. Dutt, K. Duda, P. Agarwal, L. Kreeger, T. Sridhar, M. Bursell and C. Wright, Virtual eXtensible Local Area Network (VXLAN): A Framework for Overlaying Virtualized Layer 2 Networks over Layer 3 Networks, RFC 7348, pages 1-22, 2014)

Regarding claims 5, 12 and 18 Zhou fails to disclose the tunnel attribute information is virtual extensible local area network (VXLAN) tunnel attribute information. In the same field of endeavor, VXLAN discloses the tunnel attribute information is virtual extensible local area network (VXLAN) tunnel attribute information. (The system of VXLAN discloses the use of VXLAN for tunneling, which includes an identifier of the tunnel, the VXLAN Network Identifier (VNI), which is similar to the GRE Key of Zhou as it is used for identifying a particular tunnel [pages 6-7, section 4, first through third paragraph – disclosing the VNI; see also page 7, section 4.1 – describing general tunneling operation].)
Therefore, since VXLAN discloses the use of the VXLAN tunneling protocol with VNI tunnel identifiers, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the VXLAN tunneling protocol to link the network devices/border routers of Zhou instead of GRE and using the VNI instead of the GRE Key to identify the received tunneled packets. The motive to combine is to use the VXLAN protocol to allow for easy virtualized data transfer in a multitenant data center to allow compatibility with existing systems using VXLAN to promote interoperability.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, et al. (US Pre Grant Publication No. 2015/0309894 A1) in view of RSVP-TE: Extensions to RSVP for LSP Tunnels (“RSVP-TE”) (D. Awduche, L. Berger, D. Gan, T. Li, V. Srinivasan and G. Swallow, RSVP-TE: Extensions to RSVP for LSP Tunnels, pages 1-61, 2001)

Regarding claim 19, Zhou fails to disclose the tunnel attribute information is multi-protocol label switching (MPLS) tunnel attribute information. In the same field of endeavor, RSVP-TE discloses the tunnel attribute information is multi-protocol label switching (MPLS) tunnel attribute information. (The system of RSVP-TE in MPLS [page 1, abstract] in particular the system forms tunnels over MPLS [pages 7-9, sections 2.1 and 2.2 – disclosing general operation of MPLS tunneling] and the tunnels are identified using a tunnel ID, which is similar to the GRE Key of Zhou as it is used for identifying a particular tunnel [page 7, last paragraph, page 13, first paragraph, page 39, section 4.6.1.1].)
Therefore, since RSVP-TE discloses the use of the RSVP tunneling protocol with  tunnel IDs, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the MPLS based RSVP-TE tunneling protocol to link the network devices/border routers of Zhou instead of GRE and using the tunnel ID instead of the GRE Key to identify the received tunneled packets. The motive to combine is to use the MPLS based RSVP-TE tunneling protocol to allow MPLS forwarding at routers to reduce routing table overhead and to further allow compatibility with existing networks and routers already using MPLS to improve interoperability. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Rabadan, et al. (J. Rabadan, S. Sathappan, K. Nagara, J. Bueno and J. Crespo, Loop Protection in EVPN networks, pages 1-15, 6 February 2019) – disclosing loop protection in EVPN netowrks via loop detection

b. Kompella, et al. (US Pre Grant Publication No. 2012/0236860) – disclosing a U turn indication to indicate packets are not to be forwarded non-locally to prevent routing loops

c. Pankajakshan (US Patent No. 7,792,021) – disclosing the use of a secondary routing table for loop prevention in failover

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466